Exhibit 10.3

SEVENTH AMENDMENT TO DELAYED

DRAW TERM LOAN CREDIT AGREEMENT

SEVENTH AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT (this “Amendment”),
dated as of June 17, 2013 by and among Par Petroleum Corporation, a Delaware
corporation (the “Borrower”), the Guarantors party hereto (the “Guarantors” and
together with the Borrower, each a “Credit Party” and collectively, the “Credit
Parties”), the undersigned Lenders party hereto, and Jefferies Finance LLC, as
administrative agent (the “Administrative Agent”).

WHEREAS, the Credit Parties, Jefferies Finance LLC, as administrative agent, and
the Lenders party thereto from time to time, entered into that certain Delayed
Draw Term Loan Credit Agreement dated as of August 31, 2012 (as amended by the
First Amendment dated as of September 28, 2012, as amended by the Second
Amendment dated as of November 29, 2012, as amended by the Third Amendment dated
as of December 28, 2012, as amended by the Fourth Amendment dated as of
April 19, 2013, as amended by the Fifth Amendment dated as of June 4, 2013, as
amended by the Sixth Amendment dated as of June 12, 2013, and as may be further
amended, amended and restated, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “Credit Agreement”);

WHEREAS, Hawaii Pacific Energy, LLC, a Delaware limited liability company and
wholly owned subsidiary of the Borrower (“NewCo”), would like to enter into a
Membership Interest Purchase Agreement in connection with its acquisition of the
equity interests described in the Target Purchase Agreement (defined below) (the
“New Acquisition”) and in connection therewith, the Borrower would like to
execute a certain Guaranty dated as of June 17, 2013 in favor of the Seller (as
defined in the Target Purchase Agreement) (the “Seller Guaranty”) and each of
the Borrower and NewCo has asked the Lenders for various consents and amendments
to the Loan Documents in connection therewith;

WHEREAS, the Requisite Lenders and the Requisite Tranche B Lenders have agreed
to such consents and amendments subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement as amended by this Amendment, unless otherwise defined herein.

2. Consent.

(a) Execution of Target Purchase Agreement. Notwithstanding any provisions set
forth in the Credit Agreement and the other Loan Documents, including without
limitation, Sections 6.3, 6.7, 6.23 and 6.24 of the Credit Agreement, the
Requisite Lenders and Requisite Tranche B Lenders hereby consent to the Borrower
and NewCo executing and performing their respective obligations under and in
accordance with the Membership Interest Purchase Agreement, in the form approved
by the Borrower’s board of directors (or a special committee



--------------------------------------------------------------------------------

thereof) prior to the date hereof, which shall not be amended, restated,
modified or supplemented without the consent of the Requisite Lenders and the
Requisite Tranche B Lenders (such Membership Interest Purchase Agreement, as
amended, restated, modified and/or supplemented in accordance with the
provisions hereof, the “Target Purchase Agreement”) provided that this consent
shall not be deemed to be a consent to the consummation of the New Acquisition.

(b) Deposit and Refinery Startup Reimbursement. Notwithstanding any provisions
set forth in the Credit Agreement and the other Loan Documents, including,
without limitation, Section 6.7 of the Credit Agreement, the Requisite Lenders
and Requisite Tranche B Lenders hereby consent to (i) the Borrower’s or NewCo’s
payment of a cash deposit of up to $25.0 million in accordance with and upon the
execution and delivery of the Target Purchase Agreement by the parties thereto,
and (ii) the Borrower’s or NewCo’s payment in cash of certain reimbursement
expenses under the Target Purchase Agreement, when such payments are due and
payable by NewCo pursuant to the Target Purchase Agreement, up to $25.0 million
in the aggregate.

(c) Use of Proceeds. The Requisite Lenders and Requisite Tranche B Lenders
hereby consent to the Borrower’s use of the proceeds of any Advance to
consummate the New Acquisition.

(d) Incurrence of Debt. Notwithstanding any provisions set forth in the Credit
Agreement and the other Loan Documents, including, without limitation,
Section 6.2 of the Credit Agreement, the Requiste Lenders and the Requisite
Tranche B Lenders hereby consent to the Debt incurred by Borrower pursuant to,
and the entry by Borrower into, the Seller Guaranty, as in effect on the date
hereof, provided that such Debt is limited to the Guaranteed Obligations (as
defined in the Seller Guaranty) arising in regards to the Target Purchase
Agreement, in effect on the date hereof.

(e) The Lenders’ entry into this Amendment shall not obligate or commit any
Lenders(s) to provide any other consents under the Credit Agreement or the other
Loan Documents in the future, whether for purposes similar to those described
herein or otherwise.

3. Representations and Warranties. Each of the Borrower and each of the
Guarantors hereby confirms, reaffirms and restates the representations and
warranties made by it in the Credit Agreement, as amended hereby, and confirms
that all such representations and warranties are true and correct in all
material respects as of the date hereof. The Borrower and each Guarantor further
represent and warrant (which representations and warranties shall survive the
execution and delivery of this Amendment) to the Lenders that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s governing powers, (ii) have been duly authorized by
all necessary governing action, (iii) do not contravene (x) such Credit Party’s
Organizational Documents or (y) any law or any contractual restriction binding
on or affecting such Credit Party, and (iv) will not result in or require the
creation or imposition of any Lien prohibited by the Loan Documents;

 

2



--------------------------------------------------------------------------------

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, or the consummation of the transactions contemplated hereby,
except for those consents and approvals that have been obtained, made or waived
on or prior to the date hereof and that are in full force and effect;

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity; and

(d) No Default or Event of Default has occurred and is continuing.

4. Effect of this Amendment. Except as expressly amended, consented to or waived
hereby, the Credit Agreement and the other Loan Documents are ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms. Except as expressly set forth herein,
the terms of this Amendment shall not be deemed (i) a waiver of any Default or
Event of Default, (ii) a consent, waiver or modification with respect to any
term, condition, or obligation of the Borrower or any other Credit Party in the
Credit Agreement or any other Loan Document, (iii) a consent, waiver or
modification with respect to any other event, condition (whether now existing or
hereafter occurring) or provision of the Loan Documents or (iv) to prejudice any
right or remedy which the Administrative Agent or any Lender may now or in the
future have under or in connection with the Credit Agreement or any other Loan
Document.

5. Conditions Precedent.

(a) To Effectiveness of this Amendment. This Amendment shall become effective
when, and only when, (i) the Administrative Agent has received counterparts of
this Amendment, duly executed by the Requisite Lenders, the Requisite Tranche B
Lenders, the Borrower and each Guarantor, and (ii) each Lender shall have
received the draft of the Target Purchase Agreement to be consented to by the
Lenders in Section 2(a) hereof unless such Lender has notified the Borrower
prior to the date hereof that it does not want to receive the Target Purchase
Agreement (the “Amendment Effective Date”).

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and such other documents, and no investigation by the Administrative Agent or
the Lenders or any closing of any transaction shall affect the representations
and warranties or the right of the Administrative Agent or the Lenders to rely
upon them.

(b) Notices. All notices required to be made under this Amendment shall be made
in the manner and at the address set forth in Section 10.2 of the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

(c) Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
and the Lenders for all reasonable fees and out-of-pocket disbursements incurred
by the Administrative Agent or the Lenders in connection with the preparation,
execution, delivery, administration and enforcement of this Amendment, including
without limitation the reasonable fees and disbursements of counsel for the
Administrative Agent and the Lenders, to the same extent that the Borrower would
be required to do so pursuant to Section 10.4 of the Credit Agreement.

(d) Reference to Credit Agreement. From and after the effectiveness of this
Amendment, all references herein to the Credit Agreement shall mean the Credit
Agreement as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time. The
Amendment shall constitute a Loan Document under the Credit Agreement for all
purposes.

(e) Severability. If any provision of this Amendment is held by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

(f) Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the meaning or interpretation of this
Amendment.

(g) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

(h) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(i) Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns. The Credit Parties may not assign this Amendment or any of their
respective rights or obligations hereunder to any Person without the prior
written consent of the Requisite Lenders and the Requisite Tranche B Lenders,
which consent may be withheld or given in each such Lender’s sole discretion.

 

4



--------------------------------------------------------------------------------

(j) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

(k) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, and to
the performance by the Borrower of its agreements and obligations hereunder.
This Amendment and the performance or consummation of any transaction or matter
contemplated under this Amendment, shall not limit, restrict, extinguish or
otherwise impair any Guarantor’s liability to the Administrative Agent and
Lenders with respect to the payment and other performance obligations of such
Guarantor pursuant to the Guarantees. Each Guarantor hereby ratifies, confirms
and approves its Guarantee and acknowledges that it is unconditionally liable to
the Administrative Agent and Lenders for the full and timely payment of the
Guaranteed Obligations (on a joint and several basis with the other Guarantors).
Each Guarantor hereby acknowledges that it has no defenses, counterclaims or
set-offs with respect to the full and timely payment of any or all Guaranteed
Obligations.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Seventh
Amendment to Delayed Draw Term Loan Credit Agreement as of the date first
written above.

 

BORROWER:

PAR PETROLEUM CORPORATION,

a Delaware corporation

By:   /s/ R. Seth Bullock   R. Seth Bullock   Chief Financial Officer
GUARANTORS:

PAR PICEANCE ENERGY EQUITY LLC,

a Delaware limited liability company

PAR UTAH LLC,

a Delaware limited liability company

EWI LLC,

a Delaware limited liability company

PAR WASHINGTON LLC,

a Delaware limited liability company

PAR NEW MEXICO LLC,

a Delaware limited liability company

HEWW EQUIPMENT LLC,

a Delaware limited liability company

PAR POINT ARGUELLO LLC,

a Delaware limited liability company

  By: PAR PETROLEUM CORPORATION,   a Delaware corporation, as Sole Member of
each of the foregoing companies     By:   /s/ R. Seth Bullock       R. Seth
Bullock       Chief Financial Officer

 

Signature Page to Seventh Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JEFFERIES FINANCE LLC By:   /s/ J. Paul McDonnell Name:  
J. Paul McDonnell Title:   Managing Director

 

 

Signature Page to Seventh Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDERS (EACH EXECUTING WITH RESPECT TO ITS LOANS AND TRANCHE B LOANS):

WB DELTA, LTD.,

as a Lender

By:   /s/ Mark Strefling Name: Mark Strefling Title: Director

 

Signature Page to Seventh Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

ZCOF PAR PETROLEUM HOLDINGS, L.L.C., as a Lender By:  

/s/ William Pate

Name:  

William Pate

Title:   Vice President

 

Signature Page to Seventh Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

WATERSTONE OFFSHORE ER FUND, LTD.,    as a Lender    By:     Waterstone Capital
Management, L.P.       By:   

/s/ Martin Kalish

      Name:   

Martin Kalish

      Title:   

Chief Operations Officer

   PRIME CAPITAL MASTER SPC, GOT WAT    MAC SEGREGATED PORTFOLIO, as a Lender   
By:    Waterstone Capital Management, L.P.       By:   

/s/ Martin Kalish

      Name:   

Martin Kalish

      Title:   

Chief Operations Officer

  

WATERSTONE MARKET NEUTRAL MAC51, LTD.,

as a Lender

   By:    Waterstone Capital Management, L.P.       By:   

/s/ Martin Kalish

      Name:   

Martin Kalish

      Title:   

Chief Operations Officer

   WATERSTONE MARKET NEUTRAL MASTER    FUND, LTD., as a Lender    By:   
Waterstone Capital Management, L.P.       By:   

/s/ Martin Kalish

      Name:   

Martin Kalish

      Title:   

Chief Operations Officer

   WATERSTONE MF FUND, LTD., as a Lender    By:    Waterstone Capital
Management, L.P.       By:   

/s/ Martin Kalish

      Name:   

Martin Kalish

      Title:   

Chief Operations Officer

  

 

Signature Page to Seventh Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

NOMURA WATERSTONE MARKET    NEUTRAL FUND LTD., as a Lender    By:    Waterstone
Capital Management, L.P.       By:   

/s/ Martin Kalish

      Name:   

Martin Kalish

      Title:   

Chief Operations Officer

  

WATERSTONE OFFSHORE BLR FUND, LTD.,

as a Lender

   By:    Waterstone Capital Management, L.P.       By:   

/s/ Martin Kalish

      Name:   

Martin Kalish

      Title:   

Chief Operations Officer

  

WATERSTONE DISTRESSED OPPORTUNITIES BLR FUND, LTD.,

as a Lender

   By:    Waterstone Capital Management, L.P.       By:   

/s/ Martin Kalish

      Name:   

Martin Kalish

      Title:   

Chief Operations Officer

  

WATERSTONE OFFSHORE AD BLR FUND LTD.,

as a Lender

   By:    Waterstone Capital Management, L.P.       By:   

/s/ Martin Kalish

      Name:   

Martin Kalish

      Title:   

Chief Operations Officer

  

 

Signature Page to Seventh Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL, LLC,

as a Lender

By: Highbridge Capital Management, LLC, as Trading Manager

By:

  /s/ Jonathan Segal

Name:

  Jonathan Segal

Title:

  Managing Director

 

Signature Page to Seventh Amendment to Delayed Draw Term Loan Credit Agreement